Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (12/20/2019) in which a (3) month Shortened Statutory Period for Response has been set.  

      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.       Upon entry, claims (1 -20) appears pending for examination, of which (1, 8, 15) are the three (3) parallel running independent claims on record.

         Information Disclosure Statement

It is note that no information disclosure statements (IDS) filed with this application. However, the Background & introduction Sections of Applicant's Specification describes a number of known technologies and techniques, that seem pertinent to the filed application. 
4.1.	A listing of references in the specification is not a proper information disclosure statement. The 37 CFR 1.98(b) requires a list of all patents, publications, or any other information submitted for consideration by the Office, and MPEP § 609.04(a) states, - the list may not be incorporated into the specification but must be submitted in a separate paper.
Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

6.	The submitted Drawings on date (09/14/2020 and (12/20/2019) have been accepted and considered under the 37 CFR 1.121 (d). 

 35 USC § 103 rejection

7.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ

35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.2.	Claims (1 -5) are rejected under 35 U.S.C. 103 as being unpatentable over Wang; et al. (“Joint rate control for multi-program video coding; hereafter “Wang”) in view of Ngai; et al (US 2002/0094031, hereafter “Ngai”).

Claim 1. Wang discloses the invention substantially as claimed -A processor-implemented method for rate control of multi-channel video encoding, the method comprising: (e.g. rate control technique exploiting the statistical variation of the program contents in realtime, also employing individual (Fig. 1) and/or joint rate control (Fig. 2) is described; [page 1] 
encoding, by the processor-based system, a first video channel to generate a first output bitstream and first channel statistics, (e.g. see Figs 1 -2; [Wang])
the first video channel comprising a first plurality of video frames at a first resolution; and (e.g. see Figs 1 -2; [Wang])
encoding, by the processor-based system, a second video channel to generate a second output bitstream, (e.g. see Figs 1 -2; [Wang])
the second video channel comprising a second plurality of video frames at a second resolution, (e.g. see Figs 1 -2; [Wang])
the second output bitstream encoded at a bit rate based on the first channel statistics; (e.g. see control feedback, for process/codec the second frame, using the prev/first  statistics; as illustrated in Figs. (1-2); [Wang])
For the purpose of additional clarification regarding association and use between channels using rate control feedback, Ngai similarly teaches (e.g. dynamically encoding multiple streams, as shown in at least Fig. 3, wherein the second data/channel is similarly encoded using plurality of stats/metrics (230) from the first/channel data; [Ngai; 0050])
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Wang’s papers with the multi-codec system of Ngai; et al. in order to provide (e.g. dynamic rate control strategy which guides the individual encoders during the encoding process; [Ngai; Summary].)
	
Claim 2. Wang/Ngai discloses - The method of claim 1, wherein the second resolution is greater than the first resolution, or the second resolution is less than or equal to the first resolution and a target bit rate of the first video channel is less than a target bit rate for the second video channel. (Both references independently and/or combined teach(s) plurality of programs at different bitrates/resolutions as claimed.)  

Claim 3. Wang/Ngai discloses - The method of claim 1, wherein the encoding of the first video channel is based on an estimation of image complexity of the first plurality of video frames and on an estimation of temporal correlation between frames of the first plurality of video frames; (e.g. see motion/temporal correlation implemented using GOP (I, P and B frames) in at least Wang; page 302). Ngai similarly teaches (e.g. exploiting relative complexity of the video frames, employing the at least one input statistic or encode statistic exchanged between the encode processes; [0016]; the same motivation applies as given to Claim 1 above.)   

The method of claim 1, wherein the first channel statistics include a quantization parameter (QP) to determine a degree of quantization of bits that can be applied in the encoding process to reduce the bit rate, and the second output bitstream is encoded at a bit rate based on the QP; (Both references independently and/or combined teach(s)the use of Q parameters for statistical analysis during codec, in at least [Wang; 302-303] and [Ngai; 0054-0063] respectively; the same motivation applies as given to Claim 1 above.)   

Claim 5. Wang/Ngai discloses - The method of claim 1, further comprising performing look ahead processing on the first video channel to generate first channel look ahead statistics, and encoding the second video channel based on the first channel look ahead statistics, wherein the look ahead statistics include quantization parameters (QPs) of the first plurality of video frames; (Both references independently and/or combined teach(s)the use of Q parameters for statistical analysis during codec, in at least [Wang; 302-303] and [Ngai; 0054-0063] respectively; the same motivation applies as given to Claim 1 above.)   

7.2.	Claims (5 -20) are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang/Ngai. Further in view of Wu; et al (US 2008/0225945, hereafter “Wu”).

Claim 6. Wang/Ngai discloses - The method of claim 1, further comprising: (even when Wang/Ngai uses statistical analysis of the employing quantization parameters as in details described in Fig. 4, [Wang; 302-303] and [Ngai; 0054-0063] respectively, it is note however that Wang/Ngai fails to teach - calculating a rate distortion (RD) curve, the RD curve providing a quality metric of the encoded first video channel as a function of a quantization parameter (QP) of the encoded first video channel, and a quality metric of the encoded second video channel as a function of a QP of the encoded second video channel; and determining a QP of an encoded third video channel based on a slope of the RD curve.
	In the same field of endeavor, Wu teaches similar rate control and algorithm technique of the same, in accordance with the MPEG codec standard; [0034], also able to generate and use - a rate distortion (RD) curve, the RD curve providing a quality metric of the encoded first video channel as a function of a quantization parameter (QP) of the encoded first video channel – as described in Fig. 3a/3b; [Wu; 0021 -0031] during codec.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the combined system of Wang/Ngai, in order to provide (e.g. a rate control technique, able to determine the best data rate of compressed video, so that video streams can be successfully delivered at the best possible video quality; [Wu; Summary].)

Claim 7. Wang/Ngai/Wu discloses - The method of claim 1, wherein prior to the encoding, the method further comprises: performing, by the processor-based system, a first resizing of media content to generate the first video channel; and performing, by the processor-based system, a second resizing of the media content to generate the second video channel; (e.g. data/buffer resizing described in at least [0074], in accordance with the codec standard, where partition split is part of’ [Ngai; 0057; 0074]) 

Claim 8. Wang/Ngai/Wu discloses - At least one non-transitory computer readable storage medium having instructions encoded thereon that, when executed by one or more processors, cause a process to be carried out for rate control of multi-channel video encoding, the process comprising: 
encoding a first video channel to generate a first output bitstream and first channel statistics, 
the first video channel comprising a first plurality of video frames at a first resolution; and 
encoding a second video channel to generate a second output bitstream, 
the second video channel comprising a second plurality of video frames at a second resolution, 
the second output bitstream encoded at a bit rate based on the first channel statistics. (Current lists all the same elements as described in Claim 1 above, but in “CRM form” rather than “method form” and is/are therefore on the same premise.)  

Claim 9. Wang/Ngai/Wu discloses - The computer readable storage medium of claim 8, wherein the second resolution is greater than the first resolution, or the second resolution is less than or equal to the first resolution and a target bit rate of the first video channel is less than a target bit rate for the second video channel. (The same rationale and motivation applies as given to Claim 2 above.)  

Claim 10. Wang/Ngai/Wu discloses - The computer readable storage medium of claim 8, wherein the encoding of the first video channel is based on an estimation of image complexity of the first plurality of video frames and on an estimation of temporal correlation between frames of the first plurality of video frames. (The same rationale and motivation applies as given to Claim 3 above.)    

Claim 11. Wang/Ngai/Wu discloses - The computer readable storage medium of claim 8, wherein the first channel statistics include a quantization parameter (QP) to determine a degree of quantization of bits that can be applied in the encoding process to reduce the bit rate, and the second output bitstream is encoded at a bit rate based on the QP. (The same rationale and motivation applies as given to Claim 4 above.)    

Claim 12. Wang/Ngai/Wu discloses - The computer readable storage medium of claim 8, wherein the process further comprises performing look ahead processing on the first video channel to generate first channel look ahead statistics, and encoding the second video channel based on the first channel look ahead statistics, wherein the look ahead statistics include quantization parameters (QPs) of the first plurality of video frames. (The same rationale and motivation applies as given to Claim 5 above.)   

Claim 13. Wang/Ngai/Wu discloses - The computer readable storage medium of claim 8, wherein the process further comprises: calculating a rate distortion (RD) curve, the RD curve providing a quality metric of the encoded first video channel as a function of a quantization parameter (QP) of the encoded first video channel, and a quality metric of the encoded second video channel as a function of a QP of the encoded second video channel; and determining a QP of an encoded third video channel based on a slope of the RD curve. (The same rationale and motivation applies as given to Claim 6 above.)    

Claim 14. Wang/Ngai/Wu discloses - The computer readable storage medium of claim 13, wherein prior to the encoding, the process further comprises: performing a first resizing of media content to generate the first video channel; and performing, a second resizing of the media content to generate the second video channel. (The same rationale and motivation applies as given to Claim 7 above.)    

Claim 15. Wang/Ngai/Wu discloses - A system for multi-channel video encoding rate control, the system comprising: a first resizing circuit to resize media content to generate a first video channel comprising a first plurality of video frames at a first resolution; a second resizing circuit to resize the media content to generate a second video channel comprising a second plurality of video frames at a second resolution; 
a first encoder to encode the first video channel to generate a first output bitstream and first channel statistics; and a second encoder to encode the second video channel to generate a second output bitstream, the second output bitstream encoded at a bit rate based on the first channel statistics. (Current lists all the same elements as described in Claim 1 above, but in “system form” rather than “method form” and is/are therefore on the same premise.)  

Claim 16. Wang/Ngai/Wu discloses - The system of claim 15, wherein the second resolution is greater than the first resolution, or the second resolution is less than or equal to the first resolution and a target bit rate of the first video channel is less than a target bit rate for the second video channel. (The same rationale and motivation applies as given to Claim 2 above.)      

Claim 17. Wang/Ngai/Wu discloses - The system of claim 15, further comprising a complexity estimator and a temporal correlation estimator to encode the first video channel based on a complexity estimation and a temporal correlation estimation of the first plurality of video frames. (The same rationale and motivation applies as given to Claim 3 above.)         

Claim 18. Wang/Ngai/Wu discloses - The system of claim 15, wherein the first channel statistics include a quantization parameter (QP) and the second output bitstream is encoded at a bit rate based on the QP. (The same rationale and motivation applies as given to Claim 4 above.)        

Claim 19. Wang/Ngai/Wu discloses - The system of claim 15, further comprising a look ahead processing circuit to perform look ahead processing on the first video channel to generate first channel look ahead statistics, wherein the second encoder is to encode the second video channel based on the first channel look ahead statistics. (The same rationale and motivation applies as given to Claim 5 above.)       

Claim 20. Wang/Ngai/Wu discloses - The system of claim 15, further comprising a rate distortion (RD) curve processing circuit to calculate an RD curve, the RD curve providing a quality metric of the encoded first video channel as a function of a QP of the encoded first video channel, and a quality metric of the encoded second video channel as a function of a QP of the encoded second video channel, wherein the RD curve processing circuit is further to determine a QP of an encoded third video channel based on a slope of the RD curve. (The same rationale and motivation applies as given to Claim 6 above.)      

                  Examiner’s Notes

7.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the 

                                                             Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation

US 20020094031 A1		Ngai; et al.		H04N19/436; H04N19/61; H04N19/152; 
US 20080225945 A1		Wu; et al.		H04N19/17; H04N19/33; H04N19/61; 
US 5805220 A			Keesman; et al.	H04N19/115; H04N19/61; H04N19/124; 
US 6219358 B1		Pinder; et al.		H04N21/23611; H04N21/23406; H04N21/2365
US 8879635 B2		Raveendran; et al.	H04N5/21; H04N19/159; H04N19/65; H04N19/87; 

9.2. Non-Patent documentation:

_ Multi-channel joint rate control of VBR mpeg encoded video for DBS appls; 1994;
_ Multiplexing of variable rate encoded streams; 1994;
_ Joint rate control for multi-program video coding; Wang - 1996;
_ Statistical multiplexing using MPEG-2 video encoders; 2002;
        					         
                   CONCLUSIONS

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.